Title: To Benjamin Franklin from Robert Morris, 8 June 1781
From: Morris, Robert
To: Franklin, Benjamin


Dear Sir
Philada. June 8th. 1781
In a private letter which I did myself the honour to write you the 6th Inst. I announced the Appointment I have received from the Honourable Congress to the Office of Superintendant of the Finances of the United States of No America And now beg leave to address you in my official Character. Congress have thought proper to Commit to me the disposition & management of the Money Granted to the United States by His Most Christn Majesty in aid of our operations for the present Campaigne, in order that the same may be solely applied to that use; and for this reason I have found it necessary to keep the whole business of this Grant seperate and distinct from any other, so that its application may at any time be clearly seen, instead therefore of drawing upon your Excellency, who have many other bills running upon you, I have judged it expedient to Name Messrs. Le Couteulx & Compy Bankers in Rue Montorgueil, Paris, to receive the Money in Gales, from His Majestys Ministers so that they may be enabled to honour my Bills with acceptance whenever they appear, and punctually to acquit them as they fall due. I have written to Messrs. LeCouteulx & Co. that you wou’d join & support them in any application that may become needfull to His Majesty or His Ministers which I hope you will readily do, And on the other hand, your attention to the interest of this Country will lead you to inform yourself whether the House of LeCouteulx & Compy are as perfectly safe & Rich as they ought to be, to entitle them to this trust. They are represented to me as one of the safest & most prudent Banking Houses in Europe, and His Excelly The Minister of France at this place now writes to have five hundred thousand Livres Tournois deposited with them on Acct of the United States Subject to my drafts or Orders. Shou’d their Credit not entitle them to this Trust, you will please to interfere and consult with Mr Necker what Banker to employ in such case directing those you do employ to Accept & pay my drafts, however I immagine these Gentn. will be found sufficiently safe. Shou’d it be more agreable to Mr. Necker that any other Banker be made use of, give me the name and write me the propriety of such alteration and I shall acquiesce in such change immediately on the receipt of your letter, for I have no partiality in Public business, all I wish is to Act with Security and to the best advantage. If you think it proper to inquire into the terms on which the Bankers will receive & pay this Money and settle their Coms.[Commissions] on the most moderate footing I shall be happy in your doing so. I do not however wish to give you any trouble that is not proper & necessary, being with the highest esteem & regard, Your Excellencys Most Obedient and most humble servant
Robt MorrisS. I. of Finances
His Excellency Benjn. Franklin Esqr Minister Plenipotentiary of the United States, Paris.
 
Endorsed: R. Morris
